In a negligence action to recover -damages for personal injury, the plaintiff appeals from an order of the Supreme 'Court, Kings 'County, entered November 9, 1964, which denied his motion for reconsideration of an earlier application which had resulted in the denial of his application for a general preference in trial. Appeal dismissed, without costs, and without prejudice to renewal of the application for a preference, if plaintiff be so -advised. No new or additional facts were presented in the affidavit and papers submitted in support of plaintiff’s motion which was characterized by him as one for “ reconsideration.” Such motion, therefore, was in fact a motion for reargument o-f the prior application. An order denying a motion for reargument is not appealable (Matter of Knieriemen Oil Co. v. Lane, 19 A D 2d 842; Sellet v. City of Yonkers, 13 A D 2d 976). Christ, Acting’P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.